WOODLEY, Judge.
This is an appeal from an order entered in a Habeas Corpus proceeding remanding the appellant to custody for extradition to the State of Oklahoma to answer a charge by affidavit of neglecting to provide for the support of his 12 year old child.
The Executive Warrant issued by the Governor of Texas, the Demand of the Governor of Oklahoma and the supporting papers were introduced in evidence and no evidence was offered by appellant.
The evidence is sufficient to sustain the court’s order remanding appellant to custody for extradiction.
The judgment is affirmed.